Third District Court of Appeal
                               State of Florida

                        Opinion filed December 23, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-2638
                         Lower Tribunal No. 00-35187A
                             ________________


                               Terence Harris,
                                    Appellant,

                                          vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jorge Rodriguez-Chomat, Judge.

      Terence Harris, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before WELLS, ROTHENBERG and EMAS, JJ.

      PER CURIAM.
      We affirm without discussion the trial court’s order denying Harris’ motion

to correct illegal sentence, under Florida Rule of Criminal Procedure 3.800(a),

asserting a violation of his speedy trial rights under rule 3.191.

      Harris’ motion was properly denied, as such a claim is not cognizable under

rule 3.800(a), and to the extent that such a claim is cognizable as a motion for

postconviction relief under rule 3.850, it is time-barred. Further, Harris’ motion is

successive, as Harris raised the very same claim in a prior motion, which was

denied by the trial court and affirmed on appeal.

                           ORDER TO SHOW CAUSE

      Further, we note that this is at least the tenth pro se collateral appeal or

original proceeding filed by Harris related to the conviction or sentence in lower

court case number 00-35187.1 This court has affirmed the lower court’s decision,

or otherwise denied relief, in each of these prior proceedings. Harris has engaged

in the filing of meritless, time-barred and successive claims, continuing to seek

relief from this court on the same claims, notwithstanding prior adverse

determinations. Harris’ actions have caused this court to expend precious and

finite judicial resources which could otherwise be devoted to cases raising

legitimate claims. Hedrick v. State, 6 So. 3d 688, 691 (Fla. 4th DCA 2010) (“A



1See 3D14-1192; 3D14-1050; 3D12-2972; 3D10-2995; 3D10-412; 3D09-1223;
3D08-3155; 3D07-2990; 3D07-1255.
                                           2
legitimate claim that may merit relief is more likely to be overlooked if buried

within a forest of frivolous claims.”)

      While pro se parties must be afforded a genuine and adequate opportunity to

exercise their constitutional right of access to the courts, that right is not unfettered.

The right to proceed pro se may be forfeited where it is determined, after proper

notice and an opportunity to be heard, that the party has abused the judicial process

by the continued filing of successive or meritless collateral claims in a criminal

proceeding. State v. Spencer, 751 So. 2d 47 (Fla. 1999). As our sister court aptly

described it, there comes a point when “enough is enough.” Isley v. State, 652 So.

2d 409, 410 (Fla. 5th DCA 1995). Although termination of the right to proceed

pro se will undoubtedly impose a burden on a litigant who may be unable to afford

counsel, courts must strike a balance between the pro se litigant’s right to

participate in the judicial process and the courts’ authority to protect the judicial

process from abuse.

      Therefore, Appellant Terence Harris is hereby directed to show cause,

within thirty days from the date of this opinion, why he should not be prohibited

from filing any further pro se appeals, pleadings, motions, or petitions relating to

his conviction or sentence in circuit court case number 00-35187.              Absent a

showing of good cause, we intend to direct the Clerk of the Third District Court of

Appeal to refuse to accept any such papers relating to circuit court case number 00-


                                            3
35187, unless they have been reviewed and signed by an attorney who is a duly

licensed member of the Florida Bar in good standing.

      Additionally, and absent a showing of good cause, this court intends to issue

an order to be forwarded to the Florida Department of Corrections for its

consideration of disciplinary action, including the forfeiture of gain time. See §

944.279(1), Fla. Stat. (2015).

      Affirmed. Order to Show Cause issued.




                                        4